Citation Nr: 0111919	
Decision Date: 04/25/01    Archive Date: 05/01/01

DOCKET NO.  00-09 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel



INTRODUCTION

The veteran served on active duty from July 1942 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied service connection for 
the cause of death of the veteran.

Service connection for the cause of the veteran's death was 
finally denied by the Board in June 1988.  "Except as 
provided in section 5108 of [Title 38, United States Code], 
when a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered."  38 U.S.C.A. 
§ 7104(b) (West 1991).  Section 5108 provides that a claim 
shall be reopened if new and material evidence is presented 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 1991).

In the November 1999 rating decision, it appears that the RO 
considered the evidence submitted by the appellant, widow of 
the veteran, "new and material" and reopened the claim and 
denied it on the merits because the RO phrased the issue in 
the case as "[s]ervice connection for the cause of death", 
although the RO did not directly address whether new and 
material evidence had been submitted.  However, regardless of 
what the RO has done in cases such as this, "the Board does 
not have jurisdiction to consider a claim which it previously 
adjudicated unless new and material evidence is presented, 
and before the Board may reopen such a claim, it must so 
find."  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); 38 U.S.C.A. §§ 5108, 7104(b) (West 1991).  Therefore, 
the Board is required by statute to review whether new and 
material evidence has been submitted to reopen the claim.



FINDINGS OF FACT

1.  In a June 1988 decision, the Board denied a claim for 
service connection for the cause of death of the veteran.

2.  In September 1989, the appellant sought to reopen her 
claim; she submitted a letter from C. B., M.D., who noted 
with regard to the veteran, "It is very possible that if 
this person was treated for chronic prostatitis and anxiety 
periodically for the last 41 years of his life, that over 
this period of time these illnesses for which he was 
receiving 30 [percent] disability income, could have 
conceivably contributed to the cause of his death by 
[c]ardiomyopathy and [r]enal [f]ailure on November 30, 
1985."

3.  At the time of the veteran's death, service connection 
was in effect for prostatitis, transurethral resection, rated 
as 20 percent disabling; anxiety reaction, rated as 10 
percent disabling, and polypoid degeneration of the right 
maxillary antrum, sinusitis now diagnosed as allergic 
rhinitis, rated as noncompensable.


CONCLUSION OF LAW

Evidence received since the June 1988 Board decision denying 
service connection for the cause of the veteran's death is 
new and material evidence and the claim for service 
connection for the cause of the veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

The law provides dependency and indemnity compensation (DIC) 
for a spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 1991).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2000).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(a).

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(b)(1).

The death certificate is of record and shows that the veteran 
died on November 30, 1985.  The immediate cause of death of 
the veteran was cardiorespiratory failure, which had its 
onset seventeen days prior to death, due to or as a 
consequence of cardiomyopathy due to or as a consequence of 
renal failure.  A condition contributing to death but not 
related to the immediate cause was upper gastrointestinal 
bleeding.  Medical records dating from the late 1970s to the 
date of death, including the terminal hospital report, were 
of record at the time of the June 1988 Board decision.  A 
record of a Nephrology Clinic Visit at Tulane Medical Center, 
dated in May 1982 and signed by W. O'N., M.D., reflects that 
the veteran had end stage renal disease (ESRD) secondary to 
chronic glomerulonephritis.

At the time of the veteran's death, service connection was in 
effect for prostatitis, transurethral resection, rated as 20 
percent disabling; anxiety reaction, rated as 10 percent 
disabling, and polypoid degeneration of the right maxillary 
antrum, sinusitis now diagnosed as allergic rhinitis, rated 
as noncompensable.  Before the Board in June 1988, the 
appellant maintained that glomerulonephritis and end-stage 
renal disease were primarily the result of the veteran's 
service-connected prostatitis and transurethral resection of 
the prostate gland.  The Board stated that chronic renal 
failure was due to glomerulonephritis, noting that there was 
no medical notation in the evidence that any of the veteran's 
service-connected disorders contributed to his chronic 
glomerulonephritis.  In denying the claim for service 
connection for the cause of the veteran's death in June 1988, 
the Board concluded that "[n]either glomerulonephritis 
resulting in chronic renal failure, cardiomyopathy, nor a 
disorder manifested by upper gastrointestinal bleeding was 
incurred in or aggravated by active service" and that 
"[g]lomerulonephritis resulting in chronic renal failure did 
not develop proximately due to or the result of a 
service-connected disease or injury" and that "[d]isability 
incurred in or aggravated by active service did not cause or 
contribute to cause the veteran's death."

In September 1999, the appellant sought to reopen her claim 
for service connection for the cause of the veteran's death.  
She submitted a letter, dated in August 1999, from C.B., 
M.D., who noted that the veteran was under his care from 1981 
to the date of his death and who noted with regard to the 
veteran, "It is very possible that if this person was 
treated for chronic prostatitis and anxiety periodically for 
the last 41 years of his life, that over this period of time 
these illnesses . . . could have conceivably contributed to 
the cause of his death by [c]ardiomyopathy and [r]enal 
[f]ailure on November 30, 1985."  

In addition, the appellant's representative in Washington, 
D.C., submitted additional evidence to the Board in 
conjunction with a written brief in December 2000.  On behalf 
of the appellant, the representative requested that the 
appellant's right to have the RO review this evidence in the 
first instance be waived and that the Board consider the 
evidence.  See 38 C.F.R. § 20.1304(c).  The evidence consists 
of a report from a VA psychiatrist pertaining to the case of 
another veteran in which the psychiatrist discusses the 
relationship between the symptoms of post-traumatic stress 
disorder (PTSD) and the veteran's death by myocardial 
infarction.  In the report, the psychiatrist referred to 
certain studies "linking anxiety disorders and cardiac 
disorders."  This evidence was submitted to reopen and 
support the claim for service connection for the cause of 
death of the veteran in this case by showing a relationship 
between the veteran's service-connected anxiety reaction, 
rated 10 percent disabling, and cardiomyopathy.

Both items of evidence are new in that they were not 
previously submitted to agency decisionmakers and they were 
not before the Board in June 1988.

With regard to the private physician's letter, the Board 
notes that the doctor did not mention glomerulonephritis but 
rather spoke of the veteran's service-connected conditions as 
contributing to the cardiomyopathy and renal failure, the 
later which was shown by the medical evidence of record to 
have been due to glomerulonephritis.  In this regard, the 
doctor's statement does not provide the "medical 
notation . . . that any of the veteran's service-connected 
disorders contributed to his chronic glomerulonephritis" 
which the Board had found absent in the record when it 
decided the case in 1988.

Nevertheless, the Board observes that the doctor's statement 
does provide evidence of a possibility that the veteran's 
service-connected conditions "contribut[ed]" to the "cause 
of his death by [c]ardiomyopathy and [r]enal [f]ailure."  
The report of the VA physician, which noted that studies had 
been done "linking anxiety disorders and cardiac disorders" 
also presents a general possibility of a link between anxiety 
and heart disorders.  In so doing, the new evidence 
contributes to a more complete picture of the possible causes 
of the cardiomyopathy and renal failure.  Hodge, 155 F.3d at 
1363.  Therefore, the evidence does bear directly and 
substantially upon the specific matter under consideration 
and it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a); see also Hodge, 155 F.3d at 1363.  Accordingly, 
the Board concludes that the evidence received since the June 
1988 Board decision denying service connection for the cause 
of the veteran's death is new and material evidence and the 
claim for service connection for the cause of the veteran's 
death is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (2000).

Although the evidence submitted is sufficient to reopen the 
claim, it is not sufficiently probative of the medical issues 
involved in this particular case so that service connection 
may be granted.  Concerning this, the Board notes that, while 
providing some general information about heart disorders and 
anxiety, the report of the VA physician only specifically 
addressed the facts involved in another veteran's case who 
had died from myocardial infarction and not cardiomyopathy 
due to or as a result of renal failure.  Moreover, the 
statement from C.B., M.D., provides evidence only of a 
possibility that the veteran's service-connected conditions 
"contribut[ed]" to the "cause of his death by 
[c]ardiomyopathy and [r]enal [f]ailure" and provides no 
rationale for this broadly-stated opinion or information 
about the role that glomerulonephritis played in causing the 
renal failure that caused the cardiomyopathy as shown by the 
medical evidence and the death certificate in this case.  
Accordingly, the Board concludes that this case requires 
further development of the evidence to determine whether the 
claim for service connection for the cause of the veteran's 
death may be substantiated, and the Board has remanded the 
claim below for this development.


ORDER

New and material evidence having been presented, the claim 
for service connection for the cause of death of the veteran 
is reopened.  To this extent only, the appeal is granted.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92).  Therefore, 
for these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain development actions that 
must be rendered to comply with the VCAA and these 
development actions are described in the instruction 
paragraphs enumerated below.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Accordingly, this case is REMANDED for the following:

1.  The RO should notify the appellant, 
with a copy to her representative, that, 
although Dr. C. B. has stated his opinion 
regarding a possibility that the veteran's 
service-connected conditions 
"contribut[ed]" to the "cause of his 
death by [c]ardiomyopathy and [r]enal 
[f]ailure", the doctor has provided no 
rationale for this broadly-stated opinion 
that is supported by medical information 
about the particulars of this case, such 
as the role that glomerulonephritis played 
in causing the renal failure that caused 
the cardiomyopathy as shown by the medical 
evidence and the death certificate in this 
case.  The appellant should be notified 
that the medical evidence would be 
stronger if Dr. C. B. provided a more 
specific rationale for his opinion; for 
example, the doctor's opinion would be 
more persuasive if he directly addressed 
whether the service-connected anxiety 
reaction, rated 10 percent for a mild 
degree of severity, contributed 
substantially and materially to cause 
death, and, if so, why this contributory 
cause was not noted on the death 
certificate or any of the medical reports 
in the years prior to death.  The doctor 
should also explain, in terms that may be 
understood by laypersons, how the 
veteran's chronic prostatitis "could have 
conceivably contributed to the cause of 
his death by [c]ardiomyopathy and [r]enal 
[f]ailure."

The RO should notify the appellant that, 
if any matters cannot be addressed with 
medical certainty, the doctor may provide 
an explanation that reflects a range of 
probability.  Finally, the RO should 
inform the appellant that the doctor 
should provide the complete rationale for 
his opinions by referring specifically to 
particular items of evidence on which his 
opinions are based or by explaining, in 
terms that may be understood by 
laypersons, the nature of the diseases or 
conditions of glomerulonephritis, ESRD, 
renal failure, and/or cardiomyopathy and 
how the service-connected anxiety reaction 
or prostatitis, while not inherently 
related to this principal causes of death, 
contributed substantially or materially to 
cause death; aided or lent assistance to 
the production of death.  It is not 
sufficient to show that the 
service-connected conditions casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a) (to be codified at 
38 U.S.C. § 5103).

2.  The RO must arrange for a VA 
physician to review all the medical 
evidence in this case and render an 
opinion on the relationship, if any, 
between the service-connected conditions 
in this case and the cause of the 
veteran's death.  The doctor should 
state, in relation to the report of the 
VA psychiatrist, dated in February 1999, 
that pertains to another veteran's case, 
whether the service-connected anxiety 
reaction of the veteran in this case 
caused the heart condition diagnosed as 
cardiomyopathy in this case.

The doctor should provide the complete 
rationale for his opinions and 
conclusions by referring specifically to 
particular items of evidence on which his 
opinions are based or by explaining, in 
terms that may be understood by 
laypersons, the nature of the diseases or 
conditions of glomerulonephritis, ESRD, 
renal failure, and/or cardiomyopathy and 
how the service-connected prostatitis, 
transurethral resection; anxiety 
reaction; or polypoid degeneration of the 
right maxillary antrum, sinusitis now 
diagnosed as allergic rhinitis, while not 
inherently related to this principal 
causes of death, contributed 
substantially or materially to cause 
death; aided or lent assistance to the 
production of death.  It is not 
sufficient to show that the 
service-connected conditions casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
medical report requested from the VA 
physician.  If the report does not 
include fully detailed responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000)

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 


